 

EXHIBIT 10.7

 

[tlogo.jpg]



LOAN NUMBER LOAN NAME ACCT. NUMBER AGREEMENT DATE INITIALS           2312398
Axion Recycled Plastics Incorporated   11/15/13 CAO           NOTE AMOUNT INDEX
(w/Margin) RATE MATURITY DATE LOAN PURPOSE           $1,000,000.00 Not
Applicable 4.250%
Creditor Use Only 11/15/18 Commercial



  

COMMERCIAL LOAN AGREEMENT Single Advance Loan

 

DATE AND PARTIES. The date of this Commercial Loan Agreement (Agreement) is
November 15, 2013. The parties and their addresses are as follows:

 

LENDER:

THE COMMUNITY BANK

113 N Fifth Street

Suite 101

Zanesville, OH 43701

 

BORROWER:

AXION RECYCLED PLASTICS INCORPORATED

an Ohio Corporation

4005 All American Way

Zanesville, OH 43701

 

1. DEFINITIONS. For the purposes of this Agreement, the following terms have the
following meanings.

 

A. Accounting Terms. In this Agreement, any accounting terms that are not
specifically defined will have their customary meanings under generally accepted
accounting principles.

 

B. Insiders. Insiders include those defined as insiders by the United States
Bankruptcy Code, as amended; or to the extent left undefined, include without
limitation any officer, employee, stockholder or member, director, partner, or
any immediate family member of any of the foregoing, or any person or entity
which, directly or indirectly, controls, is controlled by or is under common
control with me.

 

C. Loan. The Loan refers to this transaction generally, including obligations
and duties arising from the terms of all documents prepared or submitted for
this transaction.

 

D. Loan Documents. Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.

 

E. Pronouns. The pronouns “I”, “me” and “my” refer to every Borrower signing
this Agreement, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers,
and sureties) who agrees to pay this Agreement. “You” and “your” refers to the
Loan’s lender, any participants or syndicators, successors and assigns, or any
person or company that acquires an interest in the Loan.

 

F. Property. Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.

 

2. SINGLE ADVANCE. In accordance with the terms of this Agreement and other Loan
Documents, you will provide me with a term note in the amount of $1,000,000.00
(Principal). I will receive the funds from this Loan in one advance. No
additional advances are contemplated, except those made to protect and preserve
your interests as provided in this Agreement or other Loan Documents.

 

3. MATURITY DATE. I agree to fully repay the Loan by November 15, 2018.

 

4. EXTENSION. The Loan will be extended for two one year periods, subject to the
following conditions.

 

A. In Compliance. No default exists under this Agreement or the other Loan
Documents.

 

B. Additional Extension Term. Extension requests must be submitted in writing by
the Borrower. The Borrower must also remit a payment of $100,000 principal, plus
all outstanding accrued interest, in conjunction with each extension. During
each extension period, the Borrower will continue to make monthly interest
payments at the rate of 4.25%. All outstanding principal and interest will be
due and payable at final maturity.

 

5. WARRANTIES AND REPRESENTATIONS. I make to you the following warranties and
representations which will continue as long as this Loan is in effect, except
when this Agreement provides otherwise.

 

A. Power. I am duly organized, and validly existing and in good standing in all
jurisdictions in which I operate. I have the power and authority to enter into
this transaction and to carry on my business or activity as it is now being
conducted and, as applicable, am qualified to do so in each jurisdiction in
which I operate.

 

B. Authority. The execution, delivery and performance of this Loan and the
obligation evidenced by the Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate
any provision of law, or order of court or governmental agency, and will not
violate any agreement to which I am a party or to which I am or any of my
property is subject.

 

C. Name and Place of Business. Other than previously disclosed in writing to you
I have not changed my name or principal place of business within the last 10
years and have not used any other trade or fictitious name. Without your prior
written consent, I do not and will not use any other name and will preserve my
existing name, trade names and franchises.

 

Axion Recycled Plastics Incorporated     Ohio Commercial Loan Agreement  
Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial Services
©1996, 2013 Bankers Systems™ Page 1

 

[tfooter10-7.jpg]

 

 

 

 

D. Hazardous Substances. Except as I previously disclosed in writing and you
acknowledge in writing, no Hazardous Substance, underground tanks, private dumps
or open wells are currently located at, on, in, under or about the Property.

 

E. Use of Property. After diligent inquiry, I do not know or have reason to know
that any Hazardous Substance has been discharged, leached or disposed of, in
violation of any Environmental Law, from the Property onto, over or into any
other property, or from any other property onto, over or into the property.

 

F. Environmental Laws. I have no knowledge or reason to believe that there is
any pending or threatened investigation, claim, judgment or order, violation,
lien, or other notice under any Environmental Law that concerns me or the
Property. The Property and any activities with respect to the Property are in
full compliance with all Environmental Law.

 

G. Loan Purpose. The purpose of this Loan is to purchase equipment and other
business assets.

 

H. No Other Liens. I own all the Property. I have good and marketable title to
all the Property. All of the Property is free and clear of all liens, security
interests, and monetary encumbrances, except those to you and the Ohio
Department of Development, or those you consent to in writing.

 

I. Compliance With Laws. I am not violating any laws, regulations, rules,
orders, judgments or decrees applicable to me or the Property, except for those
which I am challenging in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its challenge should I lose.

 

J. Legal Dispute. There are no pending or threatened lawsuits, arbitrations or
other proceedings against the Property or against me and affecting the Property,
that singly or together may materially and adversely affect my property,
operations, financial condition, or business.

 

K. Adverse Agreements. I am not a party to, nor am I bound by, any agreement
that is now or is likely to be adverse to the Property.

 

L. Other Claims. There are no outstanding claims or rights that would conflict
with the execution, delivery or performance by me of the terms and conditions of
this Agreement or the other Loan Documents. No outstanding claims or rights
exist that may result in a lien on the Property, the Property’s proceeds and the
proceeds of proceeds, except liens that would be junior to your lien.

 

M. Solvency. I am able to pay my debts as they mature, my assets exceed my
liabilities and I have sufficient capital for my current and planned business
and other activities. I will not become insolvent by the execution or
performance of this Loan.

 

6. FINANCIAL STATEMENTS. I will prepare and maintain my financial records using
consistently applied generally accepted accounting principles then in effect. I
will provide you with financial information in a form that you accept and under
the following terms.

 

A. Certification. I represent and warrant that any financial statements that I
provide you fairly represents my financial condition for the stated periods, is
current, complete, true and accurate in all material respects, includes all of
my direct or contingent liabilities and there has been no material adverse
change in my financial condition, operations or business since the date the
financial information was prepared.

 

B. Frequency. In addition to the financial statements provided to you prior to
closing, I will provide you with current financial statements on an annual
basis, or as otherwise requested by you, until I have performed all of my
obligations under the Loan and you terminate the Loan in writing.

 

C. SEC Reports. I will provide you with true and correct copies of all reports,
notices or statements that I provide to the Securities and Exchange Commission,
any securities exchange or my stockholders, owners, or the holders of any
material indebtedness as soon as available or at least within 15 days after
issuance.

 

D. Requested Information. I will provide you with any other information about my
operations, financial affairs and condition within 10 days after your request.

 

7. COVENANTS. Until the Loan and all related debts, liabilities and obligations
are paid and discharged, I will comply with the following terms, unless you
waive compliance in writing.

 

A. Participation. I consent to you participating or syndicating the Loan and
sharing any information that you decide is necessary about me and the Loan with
the other participants or syndicators.

 

B. Inspection. Following your written request, you may conduct inspection at
your expense of my records, business or the Property that secures the Loan. Upon
reasonable notice, I will permit you or your agents to enter any of my premises
and any location where the Property is located during regular business hours to
do the following.

 

(1) You may inspect, audit, check, review and obtain copies from my books,
records, journals, orders, receipts, and any correspondence and other business
related data.

 

(2) You may discuss my affairs, finances and business with any one who provides
you with evidence that they are a creditor of mine, the sufficiency of which
will be subject to your sole discretion.

 

(3) You may inspect the Property, audit for the use and disposition of the
Property’s proceeds and proceeds of proceeds; or do whatever you decide is
necessary to preserve and protect the Property and your interest in the
Property.

 

After prior notice to me, you may discuss my financial condition and business
operations with my independent accountants, if any, or my chief financial
officer and I may be present during these discussions. As long as the Loan is
outstanding, I will direct all of my accountants and auditors to permit you to
examine my records in their possession and to make copies of these records. You
will use your best efforts to maintain the confidentiality of the information
you or your agents obtain, except you may provide your regulator, if any, with
required information about my financial condition, operation and business or
that of my parent, subsidiaries or affiliates.

 

C. Business Requirements. I will preserve and maintain my present existence and
good standing in the jurisdiction where I am organized and all of my rights,
privileges and franchises. I will do all that is needed or required to continue
my business or activities as presently conducted, by obtaining licenses, permits
and bonds everywhere I engage in business or activities or own, lease or locate
my property. I will obtain your prior written consent before I cease my business
or before I engage in any new line of business that is materially different from
my present business.

 

D. Compliance with Laws. I will not violate any laws, regulations, rules,
orders, judgments or decrees applicable to me or the Property, except for those
which I challenge in good faith through proper proceedings after providing
adequate reserves to fully pay the claim and its appeal should I lose. Laws
include without limitation the Federal Fair Labor Standards Act requirements for
producing goods, the federal Employee Retirement Income Security Act of 1974’s
requirements for the establishment, funding and management of qualified deferred
compensation plans for employees, health and safety laws, environmental laws,
tax laws, licensing and permit laws. On your request, I will provide you with
written evidence that I have fully and timely paid my taxes, assessments and
other governmental charges levied or imposed on me, my income or profits and my
property. Taxes include without limitation sales taxes, use taxes, personal
property taxes, documentary stamp taxes, recordation taxes, franchise taxes,
income taxes, withholding taxes, FICA taxes and unemployment taxes. I will
adequately provide for the payment of these taxes, assessments and other charges
that have accrued but are not yet due and payable.

 

E. New Organizations. I will obtain your written consent which shall not be
unreasonably withheld or delayed before organizing, merging into, or
consolidating with an entity; acquiring all or substantially all the assets of
another; materially changing the legal structure, management, ownership or
financial condition; or effecting or entering into a domestication, conversion
or interest exchange.

 

Axion Recycled Plastics Incorporated     Ohio Commercial Loan Agreement  
Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial Services
©1996, 2013 Bankers Systems™ Page 2

 

[tfooter10-7.jpg]

 

 

 

 

F. Other Debts. I will pay when due any and all other debts owed or guaranteed
by me and will faithfully perform, or comply with all the conditions and
obligations imposed on me concerning the debt or guaranty.

 

G. Notice to You. I will promptly notify you of any material change in my
financial condition, of the occurrence of a default under the terms of this
Agreement or any other Loan Document, or a default by me under any agreement
between me and any third party which materially and adversely affects my
property, operations, financial condition or business.

 

H. Certification of No Default. On your request, my chief financial officer or
my independent accountant will provide you with a written certification that to
the best of their knowledge no event of default exists under the terms of this
Agreement or the other Loan Documents, and that there exists no other action,
condition or event which with the giving of notice or lapse of time or both
would constitute a default. As requested, my chief financial officer or my
independent accountant will also provide you with computations demonstrating
compliance with any financial covenants and ratios contained in this Agreement.
If an action, condition or event of default does exist, the certificate must
accurately and fully disclose the extent and nature of this action, condition or
event and state what must be done to correct it.

 

I. Use of Loan Proceeds. I will not permit the loan proceeds to be used to
purchase, carry, reduce, or retire any loan originally incurred to purchase or
carry any margin stock or otherwise cause the Loan to violate Federal Reserve
Board Regulations U or X, or Section 8 of the Securities and Exchange Act of
1934 and its regulations, as amended.

 

J. Dispose of No Assets. Without your prior written consent which shall not be
unreasonably withheld or as the Loan Documents permit, I will not sell, lease,
assign, transfer, dispose of or otherwise distribute all or substantially all of
my assets to any person other than in the ordinary course of business for the
assets’ depreciated book value or more.

 

K. No Other Liens. I will not create, permit or suffer any lien or encumbrance
upon any of the Property for or by anyone, other than you and the existing lien
of the Ohio Department of Develoment, except for: nonconsensual liens imposed by
law arising out of the ordinary course of business on obligations that are not
overdue or which I am contesting in good faith after making appropriate
reserves; valid purchase money security interests on personal property; or any
other liens specifically agreed to by you in writing.

 

L. Legal Disputes. I will promptly notify you in writing of any threatened or
pending lawsuit, arbitration or other proceeding against me or any of the
Property, not identified in my financial statements, or that singly or together
with other proceedings may materially and adversely affect my assets,
operations, financial condition or business. I will use my best efforts to bring
about a favorable and speedy result of any of these lawsuits, arbitrations or
other proceedings.

 

M. Other Notices. I will immediately provide you with any information that may
materially and adversely affect my ability to perform this Agreement and of its
anticipated effect.

 

J. No Change in Capital. I will not release, redeem, retire, purchase or
otherwise acquire, directly or indirectly, any of my capital stock or other
equity security or partnership interest, or make any change in my capital
structure, except to the extent required by any agreements signed prior to this
Agreement and disclosed to you or with your prior written consent.

 

P. Loan Obligations. I will make full and timely payment of all principal and
interest obligations, and comply with the other terms and agreements contained
in this Agreement and in the other Loan Documents.

 

Q. Insurance. I will obtain and maintain insurance with insurers, in amounts and
coverages that are reasonably acceptable to you and customary with industry
practice. This may include without limitation insurance policies for public
liability, fire, hazard and extended risk, workers compensation, and, at your
request, business interruption and/or rent loss insurance. At your request, I
will deliver to you certified copies of all of these insurance policies, binders
or certificates. I will obtain and maintain a mortgagee clause (or lender loss
payable clause) endorsement - naming you as the loss payee on the Property. If
you require, I will also obtain an “additional insured” endorsement - naming you
as an additional insured. I will immediately notify you of cancellation or
termination of insurance. I will require all insurance policies to provide you
with at least 10 days prior written notice to you of cancellation or
modification. I consent to you using or disclosing information relative to any
contract of insurance required by the Loan for the purpose of replacing this
insurance. I also authorize my insurer and you to exchange all relevant
information related to any contract of insurance required by any document
executed as part of this Loan.

 

R. Property Maintenance. I will keep all tangible and intangible property that I
consider necessary or useful in my business in good working condition by making
all needed repairs, replacements and improvements and by making all rental,
lease or other payments due on this property.

 

S. Property Loss. I will immediately notify you, and the insurance company when
appropriate, of any material casualty, loss or depreciation to the Property or
to my other assets that affects my business.

 

T. Additional Taxes. I will pay all filing and recording costs and fees, but not
taxes, that are required to be paid with respect to this Loan and any Loan
Documents.

 

8. DEFAULT. I will be in default if any of the following events (known
separately and collectively as an Event of Default) occur:

 

A. Payments. I fail to make a payment in full when due with a 10 day notice with
grace period.

 

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of,
appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the
voluntary or involuntary termination of existence by, or the commencement of any
proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me or any
co-signer, endorser, surety or guarantor of this Agreement or any other
obligations I have with you.

 

C. Business Termination. I merge, dissolve, reorganize, end my business or
existence, or a partner or majority owner dies or is declared legally
incompetent.

 

D. Failure to Perform. I fail to perform any condition or to keep any promise or
covenant of this Agreement which is not cured within 30 days after written
notice.

 

E. Other Documents. A default occurs under the terms of any other Loan Document
which is not cured within 30 days after written notice.

 

F. Other Agreements. I am in default on any other debt or agreement I have with
you which is not cured within 30 days after written notice.

 

G. Misrepresentation. I make any verbal or written statement or provide any
financial information that is untrue, inaccurate, or conceals a material fact at
the time it is made or provided.

 

H. Judgment. I fail to satisfy or appeal any judgment against me that could
adversely affect your secured rights in the Property.

 

I. Forfeiture. The Property is used in a manner or for a purpose that threatens
confiscation by a legal authority.

 

J. Name Change. I change my name or assume an additional name without notifying
you before making such a change.

 

K. Property Transfer. I transfer all or a substantial part of my money or
assets.

 

L. Material Change. Without first notifying you, there is a material change in
my business, including ownership, management, and financial conditions.

 

Axion Recycled Plastics Incorporated     Ohio Commercial Loan Agreement  
Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial Services
©1996, 2013 Bankers Systems™ Page 3

 

[tfooter10-7.jpg]

 

 

 

 

M. Insecurity. You determine in good faith that a material adverse change has
occurred in my financial condition from the conditions set forth in my most
recent financial statement before the date of this Agreement or that the
prospect for payment or performance of the Loan is materially impaired for any
reason.

 

9. REMEDIES. After I default, you may at your option do any one or more of the
following.

 

A. Acceleration. You may make all or any part of the amount owing by the terms
of the Loan immediately due. If I am a debtor in a bankruptcy petition or in an
application filed under section 5(a)(3) of the Securities Investor Protection
Act, the Loan is automatically accelerated and immediately due and payable
without notice or demand upon filing of the petition or application.

 

B. Sources. You may use any and all remedies you have under state or federal law
or in any Loan Document.

 

C. Insurance Benefits. You may make a claim for any and all insurance benefits
or refunds that may be available on my default.

 

D. Payments Made On My Behalf. Amounts advanced on my behalf will be immediately
due and may be added to the balance owing under the terms of the Loan, and
accrue interest at the post-maturity interest rate of 8%.

 

E. Set-Off. You may use the right of set-off. This means you may set-off any
amount due and payable under the terms of the Loan against any right I have to
receive money from you.

 

My right to receive money from you includes any deposit or share account balance
I have with you; any money owed to me on an item presented to you or in your
possession for collection or exchange; and any repurchase agreement or other
non-deposit obligation. “Any amount due and payable under the terms of the Loan”
means the total amount to which you are entitled to demand payment under the
terms of the Loan at the time you set-off.

 

Subject to any other written contract, if my right to receive money from you is
also owned by someone who has not agreed to pay the Loan, your right of set-off
will apply to my interest in the obligation and to any other amounts I could
withdraw on my sole request or endorsement.

 

Your right of set-off does not apply to an account or other obligation where my
rights arise only in a representative capacity. It also does not apply to any
Individual Retirement Account or other tax-deferred retirement account.

 

You will not be liable for the dishonor of any check when the dishonor occurs
because you set-off against any of my accounts. I agree to hold you harmless
from any such claims arising as a result of your exercise of your right of
set-off.

 

F. Waiver. Except as otherwise required by law, by choosing any one or more of
these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any
remedy, you do not waive your right to later consider the event a default and to
use any remedies if the default continues or occurs again.

 

10. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an
Event of Default, to the extent permitted by law, I agree to pay all reasonable
expenses of collection, enforcement or protection of your rights and remedies
under this Agreement or any other Loan Document. Expenses include (unless
prohibited by law) reasonable attorneys’ fees, court costs, and other legal
expenses. These expenses are due and payable immediately. If not paid
immediately, these expenses will bear interest from the date of payment until
paid in full at the highest interest rate in effect as provided for in the terms
of this Loan. All fees and expenses will be secured by the Property I have
granted to you, if any. In addition, to the extent permitted by the United
States Bankruptcy Code, I agree to pay the reasonable attorneys’ fees incurred
by you to protect your rights and interests in connection with any bankruptcy
proceedings initiated by or against me.

 

11. APPLICABLE LAW. This Agreement is governed by the laws of Ohio, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law. In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Ohio, unless otherwise required by law.

 

12. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan
is independent of the obligation of any other person who has also agreed to pay
it. You may sue me alone, or anyone else who is obligated on the Loan, or any
number of us together, to collect the Loan. Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan. You may assign all or part of your rights or
duties under this Agreement or the Loan Documents without my consent. If you
assign this Agreement, all of my covenants, agreements, representations and
warranties contained in this Agreement or the Loan Documents will benefit your
successors and assigns. I may not assign this Agreement or any of my rights
under it without your prior written consent. The duties of the Loan will bind my
successors and assigns.

 

13. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended
or modified by oral agreement. No amendment or modification of this Agreement is
effective unless made in writing and executed by you and me. This Agreement and
the other Loan Documents are the complete and final expression of the
understanding between you and me. If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

 

14. INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of this Agreement.

 

15. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party’s address listed in the DATE AND
PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. I will inform you in
writing of any change in my name, address or other application information. I
will provide you any correct and complete financial statements or other
information you request. I agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect,
continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

 

16. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and
intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Agreement or
any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party’s legal
counsel or that each party had the opportunity to do so.

 

CONFESSION OF JUDGMENT. If I default, I authorize any attorney to appear in a
court of record and confess judgment against me in favor of you. The confession
of judgment may be without process and for any amount due on the Loan including
collection costs and reasonable attorneys’ fees. This is in addition to other
remedies.

 

17. SIGNATURES. By signing, I agree to the terms contained in this Agreement. I
also acknowledge receipt of a copy of this Agreement.

 

Axion Recycled Plastics Incorporated     Ohio Commercial Loan Agreement  
Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial Services
©1996, 2013 Bankers Systems™ Page 4

 

[tfooter10-7.jpg]

 

 

 

 

WARNING: BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

BORROWER:           Axion Recycled Plastics Incorporated               By /s/
Steven L. Silverman   Date 11/15/2013       Steven L. Silverman, CEO            
LENDER:           The Community Bank             By /s/ Chris Olney Date
11/15/2013     Chris Olney, Chief Credit Officer      

 

Axion Recycled Plastics Incorporated     Ohio Commercial Loan Agreement  
Initials ______ OH/4XXCHRISO00000000000665015N Wolters Kluwer Financial Services
©1996, 2013 Bankers Systems™ Page 5

 

[tfooter10-7.jpg]

 



 

 

